Citation Nr: 0203421	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  97-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for a left eye disorder and residuals of 
frozen feet and denied service connection for a left ankle 
disorder.  In April 1998, the veteran and his representative 
appeared at a videoconference hearing before a Member of the 
Board, who has since retired.  

In a July 1998 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for a left eye disorder and 
frozen feet and remanded these issues for additional 
development.  In a November 1999 decision, the Board found 
that the issue of entitlement to service connection for the 
left eye disorder was well-grounded and remanded the case for 
further development.  

In an August 2000 rating decision, the RO granted service 
connection for residuals of cold injury of both lower 
extremities and continued the denial of entitlement to 
service connection for a left eye disorder.  Thus, with 
respect to the issue of service connection for cold injury of 
both lower extremities, as the issue on appeal has been 
granted, this issue is no longer before the Board.

In a July 2001 decision, the RO denied the veteran's January 
2001 claim of entitlement to a total rating based on 
individual unemployability on the basis that the veteran's 
service-connected disabilities alone did not render him 
unemployable.  In September 2001, the veteran withdrew his 
request for an additional hearing, and requested review of 
the evidence already of record.  The veteran appealed.  




FINDINGS OF FACT

1.  At entrance to service, the veteran was diagnosed with 
congenital supernumerary tear duct under caruncle of the left 
eye.

2.  The medical evidence does not show that the veteran had 
an acquired left eye disability during service, including 
epiphora of the left eye.

3.  There is no competent medical evidence relating the 
veteran's current eye disorders, cataracts and macular 
degeneration, which were first clinically identified many 
years post service, to his period of active duty.

4.  The veteran is service-connected for residuals of cold 
injury of the right lower extremity rated as 30 percent 
disabling, residuals of cold injury of the left lower 
extremity rated as 30 percent disabling, and residuals of 
gunshot wound of the left second toe, evaluated as 
noncompensable.  The veteran's combined evaluation is 60 
percent.

5.  The veteran has a high school graduate equivalency 
diploma and 36 years of work experience in the field of pest 
control.

6.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from obtaining and retaining 
substantially gainful employment for which he is qualified.


CONCLUSIONS OF LAW

1.  A chronic, acquired left eye disorder was not incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 4.9 (2001).  

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to 
service-connected disabilities are not met.  38 U.S.C.A. 
§§ 1155, 5100 et. seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there was a significant 
change in the law during the pendency of the appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into law.  
Implementing regulations were published by VA in August 2001, 
and made effective from date of the law's enactment.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The U. S. Court of Appeals for Veterans Claims has held that 
all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  

The veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims in Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder as was a 
report from the Surgeon General's Office, and the National 
Personnel Records Center has indicated that all available 
records have been forwarded.  Multiple VA examinations were 
conducted, and copies of the reports associated with the 
file.  Additionally, two hearings were conducted at the RO 
and their transcripts associated with the claims folder.  The 
Board finds that the development and notifications to the 
veteran are sufficient and there is no indication in the file 
that there is any additional evidence that has not been 
associated with the claims file.  The veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

I.  Service connection

The veteran is claiming service connection for a left eye 
disorder.  The veteran contends that during service, he 
suffered a left eye problem and underwent surgery.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); see 38 C.F.R. § 
3.303 (2001).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

At his October 1943 enlistment examination, the examiner 
noted that the veteran had a congenital supernumerary tear 
duct under the caruncle of the left eye.  Service medical 
records reflect that the veteran was hospitalized in January 
1944 with German measles and conjunctivitis.  Service medical 
records contain no other findings or diagnoses of any eye 
disorder in service.  At his March 1946 separation 
examination, no eye abnormalities were noted and his vision 
was 20/20 bilaterally.

A Surgeon General's Office report indicates that the veteran 
was hospitalized for the German measles during service in 
1944.

At a March 1967 VA examination, the veteran did not report 
any complaints pertaining to his eyes.  Evaluation of his 
eyes showed that the pupils reacted to light and 
accommodation.  External ocular movement was normal.  
Fundoscopic examination showed no abnormality.  A June 1978 
VA examination of the eyes was negative and vision was 20/20 
in both eyes.

An April 1986 private medical record revealed that the 
veteran reported that his vision was less sharp and he saw 
floaters at night.  The examiner noted that there were tears 
of the left eye and that the veteran had an apparent 
dacryocystorhinostomy in service.  Examination findings 
revealed open puncti and no exudate with pressure over the 
lacrimal sac.  The impression included cataracts.

Statements in support of the veteran's claim from several 
family members indicated that the veteran complained of 
problems with his eyes during and after separation from 
service.

In a January 1999 private medical report, it was noted that 
the veteran complained of tearing of the left eye.  The 
veteran also reported a history of surgery for lacrimal 
drainage to the left eye during service.  On evaluation, 
visual acuity of the left eye was 20/40.  The corneas were 
clear, puncti were open, and there was no exudate with 
pressure over the lacrimal sac of either eye.  Other than 
early cataracts in both eyes, the remainder of the 
examination was normal.  

At a June 2000 VA eye examination, the veteran complained of 
frequent tearing of his left eye which began in service and 
has continued since that time.  He reported that during 
service his left eyelid swelled, he was treated for 
infection, and underwent some type of drainage surgery.  The 
veteran reported that when he holds his nose and blows, air 
comes out of his left lower eyelid opening.  The impressions 
included moderate nuclear sclerotic cataracts of both eyes, 
mild peripheral retinal degeneration in the left eye, and 
status post apparent dacryocystorhinostomy of the left eye 
with apparently patent tear drainage system without evidence 
of epiphora on examination.  The examiner stated that there 
was no evidence of chronic epiphora upon current examination 
of the left eyelid.

During a February 2001 VA eye examination, the veteran 
repeated his complaints of tearing in the left eye and air 
coming out the left eyelid when he blows his nose.  The 
impressions included nuclear sclerotic cataracts in both 
eyes, mild to moderate dry aging macular degeneration in both 
eyes, and mild epiphora of the left eye, per history, 
apparently secondary to old left nasal lacrimal infection 
with apparent surgery in service.  The examiner noted the 
veteran's cataracts and macular degeneration were age-related 
conditions and not related to his time in service.  The 
examiner further stated that although the veteran complained 
of epiphora in the left eye, there were no obvious signs of 
significant epiphora.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
of record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.  
The evidence of record reveals that while a congenital 
supernumerary tear duct under the caruncle of the left eye 
was noted at the time of the veteran's October 1943 
enlistment examination and the veteran reported suffering a 
left eye problem in service for which he underwent surgery, 
the service medical records only show eye treatment during 
service for conjunctivitis.  Service medical records do not 
show complaints, surgery, or diagnoses of a left eye problem.  
The veteran's service medical records appear to be intact as 
they contain his entrance examination, a 1944 hospital 
treatment report and medical records, a 1945 hospitalization 
report and medical records, and his March 1946 separation 
examination.  

Although private and VA medical records ranging from 1967 to 
2001 noted the veteran reported history of left eyelid 
surgery for drainage purposes during service, 
examinations revealed cataracts and macular degeneration, but 
no signs of epiphora, abnormal tear ducts, or abnormal 
appearing lid structure and function.  While both private and 
VA examiners reported the history of eye surgery, these 
reports appear to be based on history provided by the veteran 
rather than documentation reviewed or evidence obtained from 
examination.  Moreover, absent a showing of current 
disability related to the tear ducts, a basis for service 
connection does not exist.  Since the current clinical 
reports do not reflect diagnoses of epiphora or any other 
tear duct dysfunction, except by history, service connection 
is not for application.  

As noted above, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  
Upon review of the record, the Board finds that there is no 
competent medical evidence of a current diagnosis of a left 
eye disability subsequent to service.  

Additionally, the Board notes that congenital supernumerary 
tear duct under the caruncle of the left eye was diagnosed at 
entrance to service.  The Board notes that congenital defects 
are not diseases or injuries for compensation purposes.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c); 4.9 (2001).  

Furthermore, the diagnoses of cataracts and macular 
degeneration of both eyes did not occur until many years 
following service and have not been linked to service.  
Specifically, at the February 2001 VA examination, the 
examiner stated that the veteran's cataracts and macular 
degeneration of both eyes were age related and not related to 
his service.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
chronic disability of the left eye.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
such is denied.  Because the evidence is not in relative 
equipoise, the benefit of the doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Total Disability Based on Individual Unemployability

In January 2001, the veteran contended that he was 
unemployable due to his service-connected disabilities 
including his residuals of cold injuries of his lower 
extremities.  The veteran reported that he had completed high 
school and last worked as a self-employed owner of his own 
pest control company in 1997.  In several statements as well 
as hearing testimony of record, the veteran has reported that 
he is unable to work primarily due to his bilateral foot 
disability, as he is unable to stand or walk for prolonged 
periods of time.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (2001).

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2001).

Currently, the veteran is service-connected for residuals of 
cold injury of the right lower extremity rated as 30 percent 
disabling, residuals of cold injury of the left lower 
extremity rated as 30 percent disabling, and residuals of 
gunshot wound of the left second toe, evaluated as 
noncompensable.  The veteran's combined evaluation is 60 
percent.

The veteran meets the schedular criteria for a total 
disability rating based on individual unemployability insofar 
as the veteran's residuals of cold injury have a combined 
rating of 60 percent; they affect each lower extremity; and 
they arise from a common etiology.  See 38 C.F.R. § 4.16.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.   38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2001).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (1991).  In determining whether 
a veteran is entitled to individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Thus, in deciding the claim, the Board may not 
favorably consider the effects of the veteran's nonservice-
connected disabilities with respect to their degree of 
interference with the veteran's unemployability.

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

After a contemporaneous review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's TDIU claim.  While the veteran has contended 
that he is unable to work due his service-connected bilateral 
foot disabilities, the medical documentation of record does 
not indicate that the veteran's service-connected 
disabilities alone would preclude all forms of substantial 
employment.  Specifically, the VA examiner opined that while 
the veteran would be unable to perform work that required 
extended standing and walking secondary to a combination of 
his service-connected and nonservice-connected disabilities, 
the veteran would be capable of performing work which would 
not require persistent walking or standing.  The veteran 
testified that his feet have bothered him since service with 
similar symptoms.  The record also reflects that he worked 
for 36 years in pest control making up to $50,000 per annum 
prior to his retirement in 1997.  From the veteran's 
testimony and the clinical record it could not be said that 
the veteran would be unable to perform advisory or managerial 
tasks in his field of expertise.  While the Board does not 
wish to minimize the nature and extent of the veteran's 
overall physical disability, it is manifest from the record 
that the preponderance of the evidence of record is against 
the veteran's claim that his service-connected disabilities 
of residuals of cold injury of the both lower extremities and 
residuals of gunshot wound of the left second toe have 
prevented him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience, and without regard to age or nonservice-connected 
disabilities.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted. 38 C.F.R. 
§ 4.16(b) (2001).

Therefore, the Board finds that the veteran is not entitled 
to a total disability rating for compensation purposes based 
on individual unemployability.



ORDER

Service connection for a left eye disorder is denied.  

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

